Citation Nr: 0508032	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-00 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  


FINDINGS OF FACT

1.  The record contains relevant evidence necessary for an 
equitable disposition of the veteran's appeal.  

2.  There is credible evidence corroborating at least some of 
the veteran's claimed non-combat in-service stressors, 
supporting a current diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (in pertinent part 
now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002); see 38 C.F.R. § 3.159 (2004)) eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  The Board has considered whether further 
development and notice is required under the VCAA.  The Board 
concludes that no useful purpose would be served by such 
action, and there is no harm to the veteran as this decision 
is wholly favorable to him.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Further, the Board observes that evidence 
has been received at the Board without waiver of 
consideration by the agency of original jurisdiction.  As the 
Board has determined that the service connection claim may be 
fully allowed, referral of this evidence to the RO for review 
is not required.  69 Fed. Reg. 53807, 53803 (Sept. 3, 2004) 
(to be codified at 38 C.F.R. § 20.1304(c)).  

Contentions

The veteran contends that he is entitled to service 
connection for PTSD.  He alleges exposure to stressors during 
his wartime service in Vietnam and claims that his PTSD is 
due to those stressors.  He has stated that his stressors 
include the death of friend, R.M., who was shot down in 
helicopter.  The veteran has stated that he feels guilty 
about it because he asked to go on that mission but was 
turned down.  The veteran has also reported that stressful 
incidents include many rocket and mortar attacks while he was 
attached to the 9th Infantry Division at Dong Tam from 
January 1967 to May 1967.  

Laws and regulations

Service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).  

Establishing service connection for PTSD requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d), (f).  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App.  
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West 
v. Brown, 7 Vet. App. 70, 76 (1994).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  Hence, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  

Standard of review

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The United States Court of 
Appeals for the Federal Circuit has held that "when the 
positive and negative evidence relating to a veteran's claim 
are in 'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  

Analysis

In this case, the record clearly establishes that the veteran 
has a diagnosis of PTSD and includes an opinion linking the 
diagnosis to the veteran's reported in-service stressors.  
The record includes a February 2004 letter from a VA 
psychiatrist and a VA social worker stating that the veteran 
has a diagnosis of PTSD with the trauma identified as combat 
(Vietnam) related.  They state that military records were 
available and that all tests administered were consistent 
with the diagnosis of PTSD.  The record also includes VA 
outpatient records showing the diagnosis of PTSD and a March 
2002 letter in which a VA psychologist and a VA psychology 
intern outlined in detail the traumatic events described by 
the veteran that supported their diagnosis of PTSD.  The 
veteran reported that his duties included being in convoys 
that carried explosives and troops for the 9th Infantry 
Division, and he said his routes included Vung Tau, Dong Tam, 
and Saigon.  He said that he was also required to perform 
guard duty and that he and his unit were fired upon 
frequently by the enemy.  The veteran reported that in the 
period from February 1967 to May 1967 he engaged in active 
combat and recalled incidents when rockets and mortars 
attacked his unit.  He reported having been in a small 
village that had been attacked by mortars.  He said there 
were bodies laying everywhere, and the examiners noted that 
the veteran brought in photos of distressing scenes.  In 
addition, the veteran reported while he was in Vietnam, he 
lost a good friend who returned in a body bag after his 
helicopter was shot down.  The veteran said that he had asked 
to go on that particular mission but had been denied.  

While the record as described above shows medical evidence 
diagnosing PTSD and relating it to the veteran's Vietnam 
service experience, the outcome of the case turns on whether 
there is satisfactory proof of a service stressor.  

The veteran served in the Army, and his service records show 
assignment to the 229th Supply and Service Company as a 
forklift operator during his service in Vietnam from August 
1966 to May 1967.  Service records show no combat decorations 
or other evidence of participation in combat.  As it is not 
shown the veteran engaged in combat, his assertions of 
service stressors are not sufficient to establish the 
occurrence of such events.  Rather, official service records 
or other credible supporting evidence must establish his 
alleged service stressors.  

The RO attempted to confirm the claimed stressor of the death 
of R.M. in a helicopter crash.  In October 2002, the RO 
prepared an administrative decision in which it confirmed 
that R.M. died in a helicopter crash on the date given by the 
veteran.  In its administrative decision, the RO found that 
R.M.'s unit at the time of his death was the 574th Supply and 
Service Company, which was not attached to or affiliated with 
the veteran's unit.  Further, the RO noted that the 
helicopter accident report indicates that R.M. boarded the 
helicopter at Can Tho, not Dong Tam as claimed by the veteran 
and that the helicopter was not shot down, but crashed due to 
equipment failure.  The RO also pointed out that records from 
the United States Army for the period of October 1966 to 
April 1967 confirm that the veteran's unit, the 229th Supply 
and Service Company, was located at Vung Tau and that the 
same records for R.M.'s unit, the 574h Supply and Service 
Company, show that unit assigned to Nha Trang in October 1966 
and then assigned to Vung Tau as of April 1967.  In addition, 
the RO noted that the veteran's service medical records show 
that that veteran received medical treatment at the 345th 
Medical Dispensary at Vung Tau six days after the helicopter 
crash.  Based on this information, the RO concluded that it 
was implausible that the veteran was a participant in or a 
witness to the helicopter flight that ended in a fatal crash.  

In the Administrative Decision, the RO also considered the 
veteran's statement that he experienced what the RO described 
as "direct combat" as a result of assignment to the Dong 
Tam Base Camp between January 1967 and May 1967.  The RO 
stated that U.S. Army documents confirm that the veteran's 
unit was assigned to Vung Tau for the entire period from 
January 1967 to May 1967 and that the veteran's service 
medical records show he received medical treatment in January 
1967 and May 1967 at the 345th Medial Dispensary, which U.S. 
Army reports locate at Vung Tau for the entire period.  The 
RO concluded that facts and circumstances as presented by the 
veteran were insupportable by official records and 
documentation.  

While official records in the claims file do not support a 
finding that the veteran was at Can Tho where his friend 
boarded the aircraft or that he was even at Dong Tam, where 
he asserts his friend boarded the helicopter, the Board notes 
that the veteran's belief that the helicopter was shot down 
by the enemy is not wholly inconsistent with the record.  In 
this regard, the record includes a narrative history 
concerning the loss of that helicopter, which was prepared by 
the helicopter unit's historian.  The historian noted that 
although the official accident report does not mention any 
battle damage, he recalled there was a report that stated the 
aircraft was under heavy ground fire.  The Board further 
notes that in a letter received in April 2003 a fellow 
serviceman stated that the veteran was totally distraught 
when R.M. was killed.  

In addition to reporting that the veteran was distraught at 
the death R.M., the fellow serviceman confirmed that he and 
the veteran were in the same unit and went together to Dong 
Tam.  He stated their outfit was originally stationed in Vung 
Tau.  He said that after six months, a group of men, about 
enough to fill three or four tents, were sent to Dong Tam, 
where they were attached to the 9th Infantry.  The fellow 
serviceman confirmed that they pulled guard duty, helped 
unload wounded and dead soldiers from helicopters, and 
unloaded small boats.  He also stated that they were mortared 
at least twice a week.  

While the evidence currently in the claims file shows that 
the veteran's unit, the 229th Service and Supply Company was 
located at Vung Tau, the Board finds the statement of the 
fellow serviceman to be credible and accepts it as 
corroboration of the veteran's claim that they and others 
were detached from that unit and sent to Dong Tam and were 
attached to the 9th Infantry Division.  This is not 
inconsistent with the veteran's service medical records, 
because although they show the veteran received treatment at 
the 345th Dispensary at Vung Tau on January 22, 1967, and May 
20, 1967, they show no treatment of any kind between those 
two dates.  Resolving all reasonable doubt in favor of the 
veteran, the Board finds that the statement of the fellow 
serviceman that they were mortared at least twice a week at 
Dong Tam serves as independent corroboration of the veteran's 
exposure to mortar attacks, which has been identified as 
among the stressors related to his PTSD.  

In summary, the post-service medical evidence contains an 
acceptable diagnosis of PTSD and the medical records indicate 
that the PTSD diagnosis rests at least in part on the mortar 
attack stressor, which has been verified with independent 
evidence.  The medical evidence links the diagnosis to the 
corroborated stressor.  Thus, all elements for service 
connection have been established, and the claim may be 
allowed.  


ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


